DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 5/10/21.    Claims 1-20 are allowed.


REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  
Applicant’s invention is directed toward a pillow system that includes, inter alia, variations in the sidewall height and floor height of claimed transverse channels that pass through an arched pillow.  Applicant teaches in paragraph [0060] that the sidewall height of the apex channel being smaller than the sidewall height of the other channels is critical in order to increase the amount of support at the apex of the cushion relative to the proximate and sagittal ends of the cushion. While Davis (US Patent 4,832,007) teaches channels that are conceptually similar to those of Applicant’s invention, and Chunglo (US Patent Application Publication 2015/0026897) also teaches channels while generally teaching that the size and shape may be varied, the teachings of Davis and Chunglo amount to an aesthetic matter of design choice. The prior art does not teach Applicant’s specific claimed configuration of channels sizes and locations, and furthermore does not recognize the criticality of varying both the floor height of the channel and the height of the sidewall of the channel, as discussed in Applicant’s paragraphs [0059]-[0060].  Other prior art of note includes US Patent 3,851,347 to Ashley, US Patent D371,462 to Grossmith, and US Patent D805,325 to Chan, all of which teach various configurations of pillows with channels or voids.  Ashley’s pillow teaches voids in Fig. 3 at #18 



CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MYLES A THROOP/Examiner, Art Unit 3673